Citation Nr: 0739977	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  97-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability, characterized as chronic lumbosacral 
strain, scoliosis with osteoarthritis, and lumbar 
radiculopathy, on appeal from an initial grant of service 
connection.  

2.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a disability of the cervical segment 
of the spine.  

3.  Whether there is clear and unmistakable error (CUE) in a 
September 16, 1974, rating decision of the agency of original 
jurisdiction that denied the veteran's claim for entitlement 
to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Muskogee, 
Oklahoma.

In June 1999, the veteran provided testimony before the 
undersigned Veterans Law Judge (VLJ) via a vidoeoconference 
hearing.  A transcript of that hearing was produced and has 
been included in the claims folder for review.  

When the claim came before the Board in February 2000, the 
issues on appeal involved entitlement to an increased 
evaluation for a lower back disability and entitlement to an 
earlier effective for the awarding of service connection for 
a lower back disability.  In a Decision/Remand, the Board 
found that the evidence did not support the assignment of an 
earlier effective date.  Thus, it denied the veteran's 
request.  With respect to the issue involving an increased 
evaluation, the Board remanded that issue for the purpose of 
obtaining additional medical information.  

The veteran was notified of that decision and he appealed to 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  The Court subsequently issued an 
Order that vacated and remanded the decision portion of the 
February 2000 Board Decision/Remand.  Following that action, 
the Board issued a new decision on the merits of the 
veteran's claim involving an earlier effective date.  That 
decision was released in September 2002.  That decision was 
not appealed to the Court.

The other issue involving an increased evaluation for a lower 
back disability was finally returned to the Board and in 
February 2005, the Board issued another remand with respect 
to this issue.  Also remanded were the following issues:

Whether new and material evidence has 
been received to reopena previously 
denied claim of entitlement to service 
connection for a cervical spine disorder.

Whether there is clear and unmistakable 
error in a September 16, 1974, rating 
decision that denied the claim fo 
entitlement to service connection for a 
low back decision.

Entitlement to service connection for 
coronary artery disease (CAD), angina 
pectoris, and hypertension, claimed as 
secondary to chronic lumbosacral strain 
with scoliosis.  

The Board notes that the issue involved an increased 
evaluation for a lower back was recharacterized as chronic 
lumbosacral strain, scoliosis with osteoarthritis and lumbar 
radiculopathy, on appeal from an initial grant of service 
connection.  

It is noted that the Board bifurcated additional issues that 
had come to the Board at that time.  Those issues were 
entitlement to reimbursement of unauthorized medical expenses 
and whether there was clear and unmistakable error in a 
September 9, 2002, Board decision.  These two issues were 
decided by a Board Decision issued in February 2005.  

The case has since been returned to the Board for appellate 
review.  The Board notes that the fourth issue that was 
listed on the Board's February 2005 Remand, that involving 
the heart, is not before the Board on appeal.  The February 
2005 Remand instructed the RO/Appeals Management Center (AMC) 
to issue a Statement of the Case (SOC) with respect to this 
issue.  Such an SOC was sent to the veteran in April 2006.  
The veteran had sixty (60) days to respond; said response was 
not timely received and as such, this issue is not before the 
Board.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran's service connected lower back disability, 
which includes degenerative disc disease, produces severe 
restriction of motion and occasional muscle spasms.  However, 
sciatic neuropathy has not been diagnosed and this disability 
has not caused the veteran to be incapacitated for a period 
of six weeks or more.

3.  Service connection for a neck disorder was denied by the 
Board in an October 1989 rating decision on the basis that 
medical evidence etiologically linking the veteran's neck 
disability with his military service had not been presented.  

4.  The evidence received subsequent to the October 1989 
Board decision includes an opinion from a medical 
professional that the veteran currently suffers from a neck 
disability and that it is possibility related to his military 
service.  This evidence is not duplicative or cumulative, and 
is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim.

5.  Service connection for a disability of the lumbar segment 
of the spine was denied by the agency of original 
jurisdiction in a September 1974 decision on the basis that 
medical records did not show a relationship between scoliosis 
of the lumbar segment of the spine and an injury which 
occurred while the veteran was in service.  

6.  The RO's September 1974 rating decision was consistent 
with and supported by the evidence of record and the existing 
legal authority.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
lower back disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Codes 5293 (2002) and Diagnostic Code 
5243 (2007).

2.  The October 1989 Board decision denying entitlement to 
service connection for a disability of the cervical segment 
of the spine is final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. 
§ 19.104 (1989); currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §20.1100 (2007).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for disability of 
the neck has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (effective prior to August 29, 2001).

4.  The September 1974 RO's decision denying entitlement to 
service connection for a lower back disability is final.  38 
U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1974); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

5.  The September 1974 rating decision which denied service 
connection for a lower back disability was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991) 
(formerly 38 U.S.C. 4005); 38 C.F.R. § 3.105 (1974).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in June 2004 by the agency of original 
jurisdiction (AOJ).  This letter was issued after the initial 
AOJ decision.  This letter informed the appellant of what 
evidence was required to substantiate the claim, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Despite the fact that the notice was provided after the 
initial AOJ decision, the Board finds that there was a "lack 
of prejudice from improper timing of the notice."  That is, 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
veteran did inform the VA of the location of his treating 
physicians and those records have been obtained and included 
in the claims folder for review.  Also obtained have been the 
veteran's treatment records located at VA facilities.  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that over the course 
of the appeal, the veteran has undergone numerous 
examinations of his lower back and that those records have 
been included in the claims folder for review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via a letter dated July 2007.  As such, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased evaluation claims.  He has 
been advised of the evidence considered in connection with 
his appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2007) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2007) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

The veteran's disability has been assigned a 40 percent 
disability evaluation in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5293 (2002).  
Besides being able to rate the veteran's disability under 
this diagnostic code, it is also possible that his lower back 
disorder may be rated under any one of a number of diagnostic 
codes if the disability exhibits the appropriate 
manifestations and symptoms associated with that code.  These 
codes include 38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, 
5289, and 5292 (2002).

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 
							100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
							60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5289 - Spine, ankylosis 
of, lumbar:

Unfavorable 					
	50 
Favorable 						40

Diagnostic Code 5292 - Spine, limitation 
of motion of, lumbar:

Severe 						40
Moderate						20
Slight 						
	10

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief  
        40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2007).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2006).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2007).  
Under 38 C.F.R. § 4.40 (2007), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2007), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2007).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2006).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2006) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  For any date prior to September 26, 2003, VA cannot 
apply the revised regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2006) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2007), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

The evidence reviewed in this matter includes written 
statements made by the veteran since 1990, the veteran's VA 
medical treatment records dated 1990 to the present, and 
numerous VA orthopedic examinations - to include examinations 
in April 1994, September 1996, and September 2004.  During 
the course of this appeal, the veteran has submitted 
countless written documents describing the symptoms he 
suffers from as a result of his back disability.  With 
respect to the veteran's VA and private medical records, 
these records not only show treatment for the veteran's lower 
back disability, but also treatment for a myriad of other 
conditions, diseases, and disabilities.  Also included in the 
review are the actions accomplished over the course of 
seventeen plus years by the RO and the Board.

The Board points out the results provided in the April 1994 
examination.  The veteran compainedo f pain radiating to the 
right lower extremity.  The back had no postural abnormality 
or fixed deformity.  The veteran's range of motion 
measurements were as follows:

Forward flexion		90 degrees
Backward extension		10 degrees
Left lateral flexion		40 degrees
Right lateral flexion		30 degrees
Rotation left			40 degrees
Rotation right		30 degrees

The doctor wrote that there was no demonstrable pain on 
motion and there was no evidence of neurological involvement.  
Nevertheless, the doctor did conclude that the veteran did 
indeed have herniated disc disease at L4-5.  

The veteran was seen in September 1996 for a VA examination 
of the spine.  Prior to the exam, the veteran complained of 
pain radiating into both thighs.  He did deny weakness in his 
lower extremities as a result of the back disability and he 
also stated that his bowel/bladder functions were "normal".  
The examiner wrote the following:

	. . . appears to be about 30 degrees 
of flexion of his lumbar spine.  He bends 
only about 20 degrees to the right and 10 
degrees to the left.  He really doesn't 
extend his back beyond neutral.  He 
complains of tenderness mainly in his 
lower back in the left paravertebral 
region.  He has a moderate gibbus at what 
appears to be the L1 level.  His pelvis 
is level.  

In September 2004, the veteran underwent another examination 
of his back.  He again complained of pain radiating to his 
lower extremities.  He had no bowel or bladder symptoms and 
he did not have any incapacitating episodes during the 
previous twelve months.  He did say that he was limited in 
the amount of time he could be in one position.  When 
examined, the doctor noted that the veteran had a slow 
limping, antalgic gait.  Pain was observed.  The doctor 
noted:

	. . . Examination of the lumbar 
spien reveals no tenderness and no spasms 
in the lumbar area and there is very poor 
muscle tone.  The veteran can flex 50 
degrees but pain starts at 5 degrees in 
any movement of the lumbar spine.  
Extension can only occur to 5 degrees and 
pain occurs at 0.  Rotation bilaterally 
is 20 degrees with pain statrting at 5 to 
10 degrees bilaterally.  Side bending can 
only occur to 10 degrees with pain 
starting at 5 degrees.  The range of 
motion of the lumbar spine was limited by 
pain, fatigue, weakness, and lack of 
endurance, with some incoordination. . . 
. There is no ankylosis noted of the 
lumbar spine. . . . Sensory examination 
was normal except for an area of the left 
lateral thigh that had decreased sensory 
to light 
touch. . . . 

....

Degenerative disk disease, spinal 
stenosis/degenerative disk disease with 
redisual neurogenic claudication that 
occurs with severe functional loss 
secondary to pain a the main factor.  

As reported above, the veteran's medical treatment records 
have been obtained and included in the claims folder for 
review.  These records do show occasional treatment and 
complaints involving the lower back.  However, none of the 
records suggest or insinuate that the veteran had been 
prescribed bed rest for any period of time for treatment of 
his lumbar segment of the spine.  Additionally, those same 
records are negative for findings indicative that the veteran 
is suffering from favorable or unfavorable ankylosis of the 
lumbar segment of the spine.  

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2007).  
Since the veteran has not been diagnosed as having favorable 
ankylosis of the spine, or fusion of the lumbarical segments, 
then Diagnostic Codes 5286, 5289, and 5241 are also not for 
application.  Id.

The veteran's service medical records do not indicate that 
the veteran fractured any of his vertebrae while in service.  
Hence, because the veteran did not fracture his vertebrae, 
Diagnostic Codes 5285 and 5235 are not for application.  38 
C.F.R. Part 4 (2002) and (2007).  The Board further adds that 
because the veteran has been rated at 40 percent, and since 
the maximum schedular evaluation that can be assigned 
pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5292 (2002) is 40 percent, this criterion is 
also not for application.

Yet, the question remains - does the veteran meet the 
criteria for a higher rating pursuant to the rating criteria 
for intervertebral disc syndrome?

The VA examination reports are definite in the conclusions 
that the veteran is not suffering from sciatic neuropathy as 
a result of his lower back disability.  Although the veteran 
has reported pain, the medical evidence does not establish 
atrophy of the involved nerves even though there have been 
occasional muscle spasms of the lower back reported.  
Moreover, the veteran has not experienced paralysis of the 
nerves and the veteran has been capable of moving his lower 
extremities, even though he complains of pain.

Additionally, there is nothing in the available medical 
records, and the statements provided by the veteran, that 
suggests that the he has suffered from incapacitating 
episodes or that he has been prescribed bed rest by a 
physician.  The veteran has not been told to lie down to 
relieve any back pain.  None of the medical records suggest 
or insinuate that the veteran has been bedridden solely as a 
result of his service-connected back disorder.  As reported, 
the veteran's medical treatment records were obtained.  As 
stated previously, these records do not show that he has been 
prescribed bed rest for a period of four to six weeks (or 
more) by his treating, or any other, physician.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the veteran, attest to the severity of his lumbar 
spinal condition.  However, they do not suggest that the 
veteran's condition is presently under evaluated.  The 
records do not reveal constant neurological findings 
consistent with a more severe condition affecting the lumbar 
segment of the spine or any of the discs that would entitle 
the veteran to a rating in excess of 40 percent.  The veteran 
does experience relief from the pain and admitted that he 
only suffers from flare-ups of pain from the lower back two 
to three times a week, and that these flare-ups dissipate.  
While the veteran has complained of persistent pain and 
discomfort that has not been relieved by pain medications or 
therapy, the evidence does not show that the pain has 
restricted the veteran's ability to perform the tasks of 
daily living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or lumbar 
spine condition have not been presented.  The evidence 
proffered does not show pronounced intervertebral disc 
syndrome with recurring attacks without intermittent relief.  
The evidence has not shown either favorable or unfavorable 
ankylosis, and none of the examiners has classified the 
veteran's lumbar segment of the spine as having marked 
deformity.  Thus, under the old rating criteria, in effect 
prior to September 22, 2002, or the new criteria in effect 
after that date, a disability evaluation in excess of 40 
percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, Part 4 
(2002) and (2007).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the lumbar segment of the 
spine, and that there is pain on motion.  Limited motion of 
the lumbar segment of the spine results in a certain level of 
functional loss.  However, there is a lack of objective 
medical evidence showing that the veteran suffers any 
additional measurable functional loss and/or limitation of 
motion during flare-ups or with use.  The examiners that have 
seen the veteran have specifically noted this fact.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 40 percent rating, 
but no higher, from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  

In sum, the Board denies the veteran's claim.  The benefit-
of-the-doubt-rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected lower back disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2007) are not met.

II.  New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board points out that while the regulations implementing 
the VCAA include a revision of 38 C.F.R. § 3.156 (the "new 
and material evidence regulation"), the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  As the application to reopen the above referenced 
claim was received in January 1996, and thus prior to August 
29, 2001, the "old" version of 3.156(a) is for application.  
That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicable dates 
with respect to VA notification in cases of claims to reopen 
a finally decided claim.

That said, it is noted that the veteran has been sent VCAA-
type letters that have explained what constituted new and 
material evidence.  These letters have also informed the 
veteran of what evidence they would obtain and what he could 
do to help obtain additional evidence.  In addition, these 
letters essentially requested that he provide any evidence in 
his possession that pertained to his claim.

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided was not given prior to 
the first AOJ adjudication of this claim, the notice was 
provided by the AOJ prior to the most recent adjudication of 
the claim, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  The Board thus finds 
that any error in the timing of the VCAA notice was not 
prejudicial to the veteran, and there is no reason in further 
delaying the adjudication of the claim decided herein.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); cf Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

When a claim to reopen is presented, a two-step analysis is 
performed. The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Second, 
if VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  ld.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  ld.

The Board denied the veteran's claim in a decision issued in 
October 1989.  That decision found that the veteran had 
reopened his claim for service connection but that the 
evidence did not support his claim for benefits.  The Board's 
decision was based upon the veteran's service medical 
records, his request to reopen his claim, post service 
medical treatment records, and statements provided by the 
veteran.  In that action, the Board found that the medical 
evidence submitted did not etiologically link the veteran's 
neck disability with his military service or any condition he 
experienced while in service.  The Board recognized that the 
veteran had been treated for a cervical condition while in 
service and that he had a neck disability after service.  
However, the Board concluded that the evidence submitted did 
not sufficiently link any post-service neck disability for 
which the veteran was treated with the acute and transitory 
condition for which he received treatment while in service.  
Hence, VA benefits were not granted.  

The veteran was informed of that decision and he did not 
appeal that decision.  Hence, that action became final.  38 
U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1989); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §20.1100 (2007).

In order to reopen the above claim, the veteran would have to 
submit new and material evidence.  Such evidence would have 
to tend to prove the merits of the claim as to each essential 
element that was a specified basis for the previous denial.  
Thus, in this case, to be new and material the evidence would 
need to be probative of the question of whether the veteran 
has presented medical evidence somehow linking a currently 
diagnosed neck disability with the veteran's military 
service.

Since the Board's October 1989 decision, the veteran has 
submitted numerous written statements.  The veteran's 
accredited representative has also provided argument 
concerning the veteran's neck disability.  Also included in 
the claims folder are VA and private medical records.  The 
Board takes special notice of the testimony that the veteran 
provided before the Board in June 1999.  In his testimony, 
the veteran proffered arguments and reasons for why he should 
prevail on his appeal.  These arguments and reasons were not 
previously before the Board.  Also provided, as reported 
above, were medical records from private physicians who have 
treated the veteran for his neck complaints.  A number of 
these medical records insinuate that the veteran's neck 
disability was long-standing and possibly related to his 
military service.  

The medical, testimonial, and written evidence is new.  This 
information was not of record in October 1989.  It is so 
significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the veteran has submitted evidence 
that is new and material, and the claim for service 
connection for a disability of the cervical segment of the 
spine is reopened.  

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2007).  
Accordingly, the Board will remand the claim for the purpose 
of obtaining additional medical information on this issue.  
After that information has been obtained and if the claim 
returned to the Board, the Board will prepare a decision 
addressing the merits of the veteran's claim.

III.  Clear and Unmistakable Error

While the veteran has not been provided a notice letter with 
regard to the issue before the Board, the United States Court 
of Appeals for Veterans Claims (Court) has directed that the 
Veterans Claims Assistance Act of 2000 (VCAA) does not apply 
to claims of clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Clear and unmistakable 
error claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision, and the 
notice and duty to assist provisions of the VCAA do not apply 
to such claims.  Id.

The veteran has petitioned the Board for review of an RO 
decision that was issued in September 1974.  Specifically, 
the veteran has asserted that error was committed by the RO 
when it did not grant service connection for a lower back 
disability.  He maintains that the RO should have recognized 
that in 1974 the condition for which he was seeking benefits 
was related to a condition that he had been treated for in 
service.  He contends that when he was diagnosed with 
scoliosis, the RO should have etiologically linked this 
disability with his service-related back injury.  He believes 
that since he was eventually granted service connection for a 
lower back disability based on what he avers was the same 
evidence, the RO committed clear and unmistakable error 
because it did not originally grant service connection.  He 
further said that the RO's decision was eventually overturned 
by the Court in June 1993 when the Court vacated a previous 
Board decision.  He avers that if the RO had reviewed his 
case more favorably, a different outcome would have occurred. 

Under 38 C.F.R. § 3.105(a) (2007), CUE requiring revision of 
a prior final rating action exists only where it appears 
"undoubtedly" that "[e]ither the correct facts as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); also, Glynn v Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); see, 
Crippen v Brown, 9 Vet. App. 412, 421 (1996) (the Court 
recognized in Russell, Glynn, and Mason that a viable claim 
of CUE must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim CUE on the basis that previous adjudications had 
improperly weighted and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a veteran raises CUE, there must be some degree 
of specificity as to what the alleged error is and, that if 
true, would be CUE on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.  Id., Scott v. Brown, 7 Vet. App. 184, 
191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighted or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the veteran must make his claim of CUE 
with some degree of specificity.  Fugo v. Brown, 6 Vet. App. 
40 (1993).  "It is the kind of error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id.  "[S]imply to claim clear and unmistakable 
error on the basis that previous adjudications have 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable 
error."  Id.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in September 1974, to 
which the veteran was notified by letter, is final since it 
was not appealed and is accepted as correct in the absence of 
CUE.

The veteran basically argues that because a later decision 
granted service connection based on evidence that was 
reviewed in September 1974, the resulting earlier decision 
was flawed.  What the veteran did not comment on was the fact 
that when service connection was eventually granted, 
additional medical information was used to establish service 
connection.  In other words, the benefits granted were not 
based solely on the information that was present in the file 
at the time that the September 1974 decision was issued.  
Thus, he has expressed disagreement with how the RO evaluated 
the facts before it.  He has insinuated that the RO misspoke, 
and possibly overlooked, medical evidence when it made it 
initial decision.  Yet, it has not been claimed with 
specificity that the applicable laws and regulations were not 
correctly applied.  Instead, and in the Board's opinion, 
these allegations regarding the claimed clear and 
unmistakable error are essentially tantamount to mere 
disagreement as to how the facts were weighed or evaluated by 
the RO.  These general contentions are without merit, for 
purposes of the present claim, because they only advance 
arguments that cannot be considered clear and unmistakable, 
in that they do not conform to the Court's requirement to 
"assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell, at 313.

Hence, the Board finds that a properly pleaded claim of clear 
and unmistakable error has not been presented, and the 
veteran's claim must be denied because of an absence of legal 
merit or lack of entitlement under the law.  Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

1.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability, characterized as chronic lumbosacral 
strain, scoliosis with osteoarthritis, and lumbar 
radiculopathy, on appeal from an initial grant of service 
connection, is denied.  

2.  The claim for entitlement to service connection for a 
disability of the cervical segment of the spine is reopened; 
to this extent, the appeal is granted. 

3.  The September 16, 1974, rating decision of the agency of 
original jurisdiction that denied the veteran's claim for 
entitlement to service connection for a low back disability 
did not contain clear and unmistakable error, and the 
veteran's claim is denied.  


REMAND

As a result of the Board's above action, that of reopening 
the veteran's claim for entitlement to service connection for 
a disability of the neck, the VA has a duty to develop the 
veteran's claim prior to the issuance of a decision on the 
merits of the claim.  

Specifically, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  In this instance, a VA doctor has not 
opined as to whether the veteran's current neck disability is 
related to or the result of the veteran's military service.  
Moreover, it is unclear as to whether any of the previous VA 
examinations of the neck were accomplished after the 
examining physician has reviewed all of the veteran's service 
medical records and all medical records of the veteran left 
the service.  Thus, a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
any opinion at to the etiology of any disabilities diagnosed 
will be fully informed one should be accomplished.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2007) 
("if the [examination] report does not contain sufficient 
detail, it is incumbent on the rating board to return the 
report as inadequate for rating purposes").

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, in accordance 
with the VCAA, and to ensure full compliance with due process 
requirements, this case must be REMANDED to the RO/AMC for 
the further development of evidence.  Accordingly, the case 
is hereby REMANDED to the RO via the AMC, in Washington, 
D.C., for the following actions:

1.  The veteran should be scheduled for 
an orthopedic examination of the cervical 
segment of the spine.  The purpose of the 
examination is to obtain a medical 
determination as to the etiology of any 
current condition of the neck.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  Any tests 
and studies deemed necessary should be 
accomplished at this time.  

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from a disability of the neck and 
the etiology of the claimed disorder.  
The examiner is asked to state whether it 
is at least as likely as not that any 
such disorder is related to any in-
service disease or injury.  The examiner 
should further comment on whether any 
found neck disability has been adversely 
affected by the veteran's lower back 
disorder.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


